DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16179369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 03/10/2022, with respect to the rejection(s) of amended claim(s) 28 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JPH02112926A, hereinafter JP’926.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 32, 34, 36, 37, 50 and 55-59 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by JPH02112926A, hereinafter JP’926 translated version is attached.
Regarding Claim 28, JP’926 discloses a method of forming a composite structure, the method comprising (page 1): winding a tubular braiding around an outer surface of a winding tool to form a wound tubular braiding having stacked turns (Figure 2, winding tool-12 in mold -13) , the tubular braiding defining a central bore extending along a length therethrough (Figure 2, page 1-2); and forming the wound tubular braiding into the composite structure by consolidating the stacked turns of the wound tubular braiding into flattened plies having a solid cross- section thereby eliminating the central bore (Figure 4, page 2).
Regarding Claim 32, JP’926 disclose that the winding the tubular braiding into a spiral pattern around the winding tool (Figure 2).  
Regarding Claim 34, JP’926 discloses prepeg unidirectional tape (page 2, [0001]-[0002]), the definition of prepeg is pre-impregnating the wound tubular braiding with a resin, meeting the claim.
Regarding Claim 36, JP’926 discloses comprising applying heat while consolidating the wound tubular braiding (page 2, [0001]-[0002]).
Regarding Claim 37, JP’926 discloses wound tubular braiding is heated to a resin melt temperature (page 2, [0001]-[0002], the heating is done at a specific heating profile). It would be obvious for one ordinary skilled in the art to interpret that the heating profile is determine by the resin melt temperature.
Regarding Claims 50 and 59, JP’926 discloses comprising winding the tubular braiding into a helical pattern around the tool (Figure 5A).
Regarding Claim 55, JP’926 discloses forming the wound tubular braiding into the composite structure includes placing the wound tubular braiding and the winding tool into a mold (as also discussed in the rejection of Claim 28) and further JP’ 926 discloses consolidating the wound tubular braiding using heat and pressure ([0009], as also discussed in rejection of Claim 36).
Regarding Claim 56, JP’926 discloses a method of forming a composite structure, the method comprising (page 1): winding a tubular braiding around an outer surface of a winding tool to form a wound tubular braiding having stacked turns, the tubular braiding defining a central bore extending along a length therethrough (Figure 2, winding tool-12); placing the wound tubular braiding and the winding tool into a mold (Figure 2, page 1-2); and 4Reply to Non-Final Office Action of December 10, 2021 Application No. 16/179,324 Attorney Docket No. 18-0584-US-NP consolidating, using heat and pressure (page 2), the stacked turns of the wound tubular braiding within the mold into flattened plies having a solid cross-section thereby eliminating the central bore, to form the composite structure (Figure 4, page 2).
Regarding Claim 57, JP’926 discloses the winding tool includes an axis, and the tubular braiding is wound about the axis (Figure 2, page 1).
Regarding Claim 58, JP’926 discloses wherein consolidating the wound tubular braiding on the winding tool to form the composite structure includes compacting the wound tubular braiding flat in a direction parallel to the axis (Figure 2) .


Claim(s) 29-30, 33,39, 41-42 and 51-52,54 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH02112926A, hereinafter JP’926 in view of Bartel et. al. (US 20140102578, as listed in the IDS).

Regarding Claim 29, JP’926 discloses comprising fabricating the tubular braiding but didn’t disclose that tubular braiding from materials selected from the group of unidirectional tape and tow. In the same field of endeavor pertaining to composite tubular structure, Bartel discloses tubular braiding from materials selected from the group consisting of: a unidirectional tape and tow (Figure 5A, [0043], unidirectional tape/tow-106).

It would have been obvious for one for ordinary skill in the art to modify the formed braided tube of JP’ 926 by winding the tube as taught by Bartel’s unidirectional tape and tow to form the composite product.

Regarding Claim 30, Bartel  discloses unidirectional tape, which would have unidirectional fibers. This is by definition structure of a unidirectional tape.

Regarding Claim 33, Bartel discloses that unidirection tape-106 slip relative to one another as they are wound into the composite structure (Figure 5A, based on the angles of incoming tape and formed tape, some slipping must take place).
Regarding Claim 39, Bartel discloses the unidirectional tape shear relative to one another without bending when consolidating the wound tubular braiding (Figure 5A, based on the angles of incoming tape and formed tape, sufficient shear strength is present).
Regarding Claim 41, Bartel discloses tubular braiding has a biaxial braid (Figure 5A showing biaxial structure with two set of tows in two different directions).
Regarding Claim 42, Bartel discloses tubular braiding has a triaxial braid (Figure 5B, showing three set of tows, [0023]).
Regarding Claim 51, Bartel discloses wherein the tubular braiding has a first free and second free end (Figure 5A).
Regarding Claim 52, Bartel discloses first free end overlaps the second free end when the tubular braiding is wound around the winding tool (Figure 5A).
Regarding Claim 54, Bartel discloses the tubular braiding wound around the winding tool is formed of a single length of the tubular braiding (Figure 5A).
Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715